Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/25/2022 has been entered.
Claims 1, 4-5, 11-17, and 22-26 are pending in this application. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 11-17, and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings of Forner et al. (WO 01/04118, hereinafter Forner '118), Schelfhout et al. (“First Poster”) and Schelfhout et al. (“Second Poster”) in view of Bozung et al. (US 6,433,027), Gross et al.1, Barnes et al.2 and Murray et al.3
Forner '118 teaches anticholinergic compounds (i.e. antimuscarinic agents that show high affinity for muscarinic M3 receptors), including 3(R)-(2-hydroxy-2,2-dithien-2-ylacetoxy)-1-(3-phenoxypropyl)-1-azoniabicyclo[2.2.2]octane bromide, which are suitable for the treatment of respiratory disorders such as COPD, asthma (abstract; page 1, lines 7-21, 26-27; page 8, lines 27-28; Example 44 on page 40; claim 20, see page 77, lines 21-22; claims 34-35 in view of their base claims).  These anticholinergic compounds may be associated with additional compounds to treat COPD, such as β2 agonists, steroids, and PDEIV inhibitors (page 1, lines 19-21).  In Examples 162-164, Forner ‘118 discloses inhalable pharmaceutical formulations, including inhalable powder with lactose in Example 163 (pages 72-73).  
Schelfhout et al. (“First Poster”)4 specifically disclose a new long acting anticholinergic antagonist, which is LAS 34273 wherein its chemical nomenclature is that of Applicant’s (b) antagonist of M3 muscarinic receptor compound without stereoisomeric specificity.  See Schelfhout's left column.  LAS 34273 is disclosed as a long-acting anti-muscarinic drug.  Inhaled dose of 300 µg, and 600 µg administered to healthy human subjects provided “significant and long lasting bronchodilation and bronchoprotection,” wherein the duration of action was up to 24 hours.  50 µg dose is described as not achieving “statistical significance,” but the actual data shows substantial improvement in bronchodilation and bronchoprotection (see the table on column 1, compare data for 50 µg vs. placebo).  See also all three columns and the data therein.  
Schelfhout et al. (“Second Poster”)5 disclose the well-known fact that anticholinergics are well established for bronchodilating therapy in COPD.  Inhaled doses of 100 µg, 300 µg, and 600 µg LAS 34273 are disclosed as providing fast significant bronchodilation with good safety and tolerability profile in human patients with COPD, wherein the duration of action was up to 24 hours (left column).  See also columns 2-3.  
Bozung et al. teach the combination of a long-lasting anticholinergic agent such as tiotropium with a long acting β2 agonist (e.g. formoterol fumarate) can result in substantial reduction of side effects (e.g. tachycardia) induced by the β-sympathomimetics (i.e. β2 agonist).  See column 1, lines 33-39, 42-46.  Specific β2 agonists are disclosed, including formoterol and salts thereof, e.g. formoterol fumarate, which are taught as being especially preferred (column 1, lines 57 to column 2, line 17; column 2, lines 37-42, 53-64; column 7, lines 28-31; Table 1 through 6; column 10, line 16 to column 15, line 25; and claims 1-5).  Thus, Bozung identifies known, suitable β2 agonists and provides the motivation to administer the combination of an anticholinergic and a β2 agonist to a patient population with a heart condition or a condition aggravated by tachycardia, because this combination is taught as reducing the cardiac side effects of the β2 agonists (e.g. less likelihood of causing tachycardia).  
Gross et al. teach that the combination of different agents in the treatment of COPD, such as a β2 agonist (e.g. albuterol, which is also known as salbutamol) and an anticholinergic (e.g. ipratropium bromide) is known in the prior art to provide greater bronchodilation than either agent alone (abstract; page 355, right column, first paragraph).  Gross et al. teach that there is a high density of muscarinic receptors in large central airways and a high density of β2 adrenergic receptors in small peripheral bronchioles.  Thus, combined use of both anticholinergic agent and β2 agonist is rational because these two drugs exert their pharmacological effects by different mechanisms: relaxing the central airways (anticholinergic agent) and relaxing the peripheral airways (β2 agonist).  See page 355, right column, first paragraph.  
Barnes et al. establish that relief of airflow limitation in COPD can be achieved by inhaled combination of anticholinergic and β2-agonists.  Combination therapy affords bronchodilation by independent mechanisms involving parasympathetic and sympathetic branches of the autonomic nervous system.  Increased bronchodilation with combination therapy has been reported.  Patients often show subjective improvement with combination therapy in contrast to monotherapy.  Combination of anticholinergics and β2-agonists gives “more than enhanced efficacy as it has the benefit of no additional side effects."  The use of combination therapy is therefore "likely to result in improved compliance."  The rationale for use of combination of β2-agonists and anticholinergics in COPD include (1) additive or synergistic effect, (2) different sites of action, (3) different mechanisms of action, (4) onset of bronchodilatory effect, (5) different side effect profiles, (6) cost, and (7) improved compliance.  See paragraph bridging pages 141 and 142.  See also the last full sentence on page 142.  
Murray et al. disclose that in the acute and chronic treatment of asthma, anticholinergic drugs may have an additive effect with β2-agonists and should therefore be considered when control of asthma is not adequate with β2-agonists.  In COPD, anticholinergic drugs may be as effective or even superior to beta-agonists.  See page 276, left column, last paragraph.  “Fixed-combination inhalers of an anticholinergic and a beta2-agonist are popular, particularly in patients with COPD.”  Page 276, right column, third full paragraph.  Anticholinergics are specific antagonists of muscarinic receptors (page 276, left column, first sentence).  Formoterol and salmeterol are two long-acting inhaled β2-agonists with good tolerance profile, but formoterol has a more rapid onset of action and is a fuller agonist than salmeterol (page 270, right column, first paragraph).   
Specific selection of 3(R)-(2-hydroxy-2,2-dithien-2-ylacetoxy)-1-(3-phenoxypropyl)-1-azoniabicyclo[2.2.2]octane bromide would have been obvious from its explicit disclosure by Forner ’118 as discussed above and the fact that the same compound without stereoisomeric specificity is taught by the two Schelfhout posters.  Also, racemic mixture would contain the (R)-enantiomer as well as the (S)-enantiomer.    
  Forner '118 lacks the teaching of specific β2 agonists and administration of the combination of the claimed M3 antagonist with a β2 agonist to a patient population having a heart condition or a condition that could be aggravated by tachycardia.  These deficiencies are cured by the combined teachings of Bozung et al. and Gross et al.  Forner '118 lacks teachings of kits with instructions, but this difference is a prima facie obvious modification of teachings of Forner '118, as explained below.  
It would have been prima facie obvious to the ordinary skilled artisan at the time the instant invention was made to combine the prior art teachings, because all references are focused on the treatment of respiratory diseases such as COPD.  Moreover, an ordinary skilled artisan would have been motivated to look to the teachings of the cited secondary references to identify suitable β2 agonists that could be combined with the anticholinergics disclosed by Forner '118, including aclidinium bromide (i.e. the (R) enantiomer).  Additionally, the ordinary skilled artisan would have been motivated to combine said anticholinergic agent disclosed by Forner '118 with a β2 agonist with a reasonable expectation of success, because the combined prior art establishes that the ordinary skilled artisan would reasonably and predictably expect that said combination would yield increased bronchodilation compared to either agent used alone and would reduce the cardiac side-effects associated with the β2 agonists (Bozung et al.).  
Regarding kits, it is common sense that pharmaceutical compositions are not distributed by hand and that these must be distributed and sold in containers, i.e. kits.  A kit is understood to refer to the claimed composition being in some kind of a container.  Concerning instructions, it is conventional to include instructions with pharmaceutical compositions to adhere to regulatory requirements and to reduce manufacturer liability concerning possible side effects of a particular pharmaceutical composition.  Concerning the inclusion of instructions in the kit, it is the Examiner’s position that the inclusion of instructions as recited in the instant claims is not a patentably distinguishable feature.  In re Nagai, 70 USPQ2d 1862 (Fed. Cir. 2004).  
Applicant’s specification data, Beleta declaration filed on 3/25/2022, and Falqués declaration filed on 3/25/2022 have been given due consideration. 
Specification Data in Table 1 and Figure 1, Falqués declaration, and 
Beleta Declaration experiments 1 and 2

In the specification data, Falqués declaration, and Beleta declaration experiments 1 and 2, the bronchodilators were administered intravenously, whereas the instant claims are directed to a “dry powder suitable for administration” and administration thereof.  The specification and declaration results obtained with intravenous administration are not probative evidence for an invention directed to a dry powder that is to be inhaled.  The routes of administration are different and so would their side effects because all of the intravenously administered bronchodilators would be immediately absorbed in the bloodstream, whereas not all of the inhaled bronchodilators would be absorbed in the bloodstream because not all of the inhaled powder drug can reach the lung.  With less drug (e.g., formoterol) reaching the lung when inhaled, it is not predictable whether the actual dose that reaches the lung would interact with aclidinium or tiotropium in the same manner as when intravenously administered.  
Therefore, the data from the specification, Falqués declaration which argues for its reinterpretation of statistical significance of the Table I and Figure 1, and Beleta declaration experiments 1 and 2 are not probative evidence of nonobviousness for the claimed invention that is to be administered as a powder by inhalation.   
Declaration experiment 3
Liquid aerosol of 5 μg/kg aclidinium bromide (the R-enantiomer) + 0.75 μg/kg formoterol was administered by inhalation to test animals.  Paragraph 21 of the declaration states that the S-enantiomer at a dose of 5 μg/kg does not have any bronchoprotective effect per se, bronchoprotective effect obtained with formoterol and the S-enantiomer is not significantly different the effect obtained with formoterol alone, and the dose of racemate needed to produce a bronchoprotective effect similar to that of the R-enantiomer “increases dramatically the heart rate” (declaration paragraph 21).    
These are conclusory statements that cannot be evaluated at this time because the accompanying figures are of such poor quality that it is not possible to distinguish between the various values and graphs.  Applicant is invited to submit a more legible copy with higher resolution so that the legends and graphs can be distinguished to evaluate the actual data.  
Amount and ratio of formoterol fumarate to aclidinium bromide
 	One of Applicant’s arguments for patentability is that the claimed combination results in reduced increase in heart rate, which reduced increase has a shorter duration. However, this argument depends on dose, ratio, and route of administration.  Because bronchodilating drugs can have the side effect of increased heart rate, dose, ratio of dosed drugs, and route of administration would materially affect the result.  Dose would materially affect the result because greater dose could cause greater degree of increased heart rate.  Ratio of dosed drugs would materially affect the result because it could be that a certain threshold ratio amount/proportion of one component is needed to have the desired effect (for example, there is no example on record of formoterol used in greater proportion).  The route of administration would materially affect the result because, for example, intravenously administered drug could have a greater cardiovascular side effect than inhaled drug due to its immediate and total systemic effect.  Relatedly, a significant portion of inhaled drugs may not be absorbed into the bloodstream, so an injected dose would provide greater amount of the drug into the bloodstream.  
	Thus, extent of the increased heart rate and duration of the increased heart rate are dose-, ratio-, and route of administration-dependent.  However, the claims fail to recite any of these features.  Therefore, Applicant’s evidence is not commensurate in scope with that of the claimed invention.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments relative hereto, filed on 3/25/2022, have been given due consideration, but they were deemed unpersuasive for the following reasons.  
Applicant makes arguments pertaining to prosecution history of a different application, 10/891,552.  The Examiner maintains that the instant application must be evaluated on its own merits, not based on arguments or statements made in a different application. 
Applicant argues that intent of intravenous administration was to look at the potential cardiac side effects of the combinations; administering the combination by injection provides a more direct route to the heart than by inhalation and “ensures delivery of the same amounts of the combinations to the blood.”  However, the claimed composition is a dry powder that is to be inhaled, so the side effect from inhalation is the side effect that must be considered, not side effect from intravenous injection.  Intravenous administration delivers much more of the drugs to the bloodstream compared to the same amount of the drug by inhalation.  Intravenously administered 0.3 μg/kg formoterol would result in much greater formoterol in the bloodstream than inhaled 0.3 μg/kg formoterol, so the increased heart rate from intravenous dose would be very different from inhaled dose.  None of the test experiments compared inhaled doses of the inventive composition to formoterol + tiotropium.  Thus, there is no evidence that the claimed composition would reduce heart rate increase and duration thereof compared to formoterol + tiotropium at inhaled doses.  
Applicant also argues that there is no reason why, on the basis of Forner ‘118 disclosure, alone or combined with other cited documents, one of ordinary skill in the art would have selected the R-enantiomer to be combined with formoterol and not the S-enantiomer or any other of the 159 compounds disclosed in Forner ‘118.  Applicant further argues that despite having Forner ‘118 and Schelfhout (First Poster), different inventors in a different application did not select the R-enantiomer, the compound of claim 1, component (b).  First, the Examiner objects to prosecution of this application by way of prosecution from a different application.  Second, although component (b) of instant claim 1, i.e. the R-enantiomer, is specifically recited in the claims of Forner ‘118, the S-enantiomer is not specifically recited in the claims of Forner ‘118.  See claim 20.  The ordinary skilled artisan in this field would have at least selected a compound specifically recited in the claims of Forner ‘118 in order to practice the invention of Forner ‘118.  
Applicant makes additional arguments based on the declarations filed on 3/25/2022, but the declarations have been considered and discussed above.  Importantly, even if it were assumed that much of the declaration evidence is relevant to the claimed powder form delivered via inhalation, the data would still fall short of being commensurate in scope with that of the claimed subject matter.  This is because side effect of a drug is dose dependent but the claims fail to recite neither a composition amount (which would include ratio of the combination components) nor dose for the method.  The claims are open to any amount and ratio of formoterol fumarate and aclidinium bromide in dry powder form, but Applicant’s data is more limited to specific amounts and ratios wherein the formoterol is always in smaller quantity/dose.  Additionally, it has not been established that reduction of tachycardia can be achieved at significantly different dose than those tested, because it would not be predictable whether greater administered amounts of the bronchodilating drugs would exhibit similar side effect-mitigating properties as in lower administered amounts.  
For these reasons, Applicant’s arguments are found unpersuasive, and this ground of rejection must be maintained.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 11-12, 15-17, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, and 9-10 of U.S. Patent No. 7,078,412 (Forner '412) in view of Bozung et al., Gross et al., Barnes et al., and Murray et al. 
The differences between the rejected claims of the instant application and those of the cited patent claims are that the patented claims do not recite the specific β2 agonist formoterol fumarate and specific patient population with a pre-existing heart condition or a condition that would be aggravated by tachycardia.  These deficiencies are cured by the teachings of Bozung et al., Gross et al., Barnes et al. and Murray et al., which teachings have been fully discussed previously in this Office action and incorporated by reference herein.  Composition in the form of a dry powder suitable for inhalation would have been obvious for a combined therapy using a β2 agonist and an antagonist of M3 muscarinic receptor, as evidenced by the same secondary references.  
Additionally, patented claim 1 does not indicate that the composition is in a kit with instructions.  This difference is an obvious modification of the patented composition and method.  It is common sense that pharmaceutical compositions are not distributed by hand and that these must be distributed and sold in containers, i.e. kits.  A kit is understood to refer to the claimed composition being in some kind of a container.  Thus, the placement of the claimed composition of the patent in a container is a prima facie obvious modification of the patented composition.  Concerning instructions, it is conventional to include instructions with pharmaceutical compositions to adhere to regulatory requirements and to reduce manufacturer liability concerning possible side effects of a particular pharmaceutical composition.  Concerning the inclusion of instructions in the kit, it is the Examiner’s position that the inclusion of instructions as recited in the instant claims is not a patentably distinguishable feature.  In re Nagai, 70 USPQ2d 1862 (Fed. Cir. 2004).  
The specification data, Beleta declaration filed on 3/25/2022, and Falqués declaration filed on 3/25/2022 have been discussed in a previous ground of rejection, and the discussion there is incorporated herein by reference.  
Consequently, it would have been an obvious modification of the cited claims of U.S. Patent 7,078,412 to select the known β2 agonist formoterol fumarate and to administer the composition recited in the patent claims to patients having a heart condition or a condition aggravated by tachycardia.  Therefore, the ordinary skilled artisan would have recognized the instant claimed invention as an obvious modification of the inventions set forth in the above noted claims of U.S. Patents 7,078,412 as explained herein.  
Applicant traverses this ground of rejection by relying on the same arguments as those made in the ground of rejection under pre-AIA  35 U.S.C. 103(a).  The Examiner incorporates by reference the reasons for finding those arguments unpersuasive, as set forth above.  For the foregoing reasons, this ground of rejection is maintained.    

Claims 1, 4-5, 11-17 and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 11-13 of U.S. Patent No. 7,750,023 (Forner '023) in view of Bozung et al., Gross et al., Barnes et al., and Murray et al. 
Claims have been amended and the corresponding rejected claim numbers have been adjusted accordingly.  
The difference between the rejected claims of the instant application and those of the cited patent claims are that the patented claims do not recite the specific β2 agonist formoterol fumarate and specific patient population with a pre-existing heart condition or a condition that would be aggravated by tachycardia.  These deficiencies are cured by the teachings of Bozung et al., Gross et al., Barnes et al. and Murray et al., which teachings have been fully discussed previously in this Office action and incorporated by reference herein.  Composition in the form of a dry powder suitable for inhalation would have been obvious for a combined therapy using a β2 agonist and an antagonist of M3 muscarinic receptor, as evidenced by the same secondary references and patented claim 12.  
Additionally, patented claim 1 does not indicate that the composition is in a kit with instructions.  This difference is an obvious modification of the patented composition and method.  It is common sense that pharmaceutical compositions are not distributed by hand and that these must be distributed and sold in containers, i.e. kits.  A kit is understood to refer to the claimed composition being in some kind of a container.  Thus, the placement of the claimed composition of the patent in a container is a prima facie obvious modification of the patented composition.  Concerning instructions, it is conventional to include instructions with pharmaceutical compositions to adhere to regulatory requirements and to reduce manufacturer liability concerning possible side effects of a particular pharmaceutical composition.  Concerning the inclusion of instructions in the kit, it is the Examiner’s position that the inclusion of instructions as recited in the instant claims is not a patentably distinguishable feature.  In re Nagai, 70 USPQ2d 1862 (Fed. Cir. 2004).  
The specification data, Beleta declaration filed on 3/25/2022, and Falqués declaration filed on 3/25/2022 have been discussed in a previous ground of rejection, and the discussion there is incorporated herein by reference.  
Consequently, it would have been prima facie obvious modification of the cited claims of U.S. Patent 7,750,023 to select the known β2 agonist formoterol fumarate and to administer the composition recited in the patent claims to patients having a heart condition or a condition aggravated by tachycardia.  Therefore, the ordinary skilled artisan would have recognized the instant claimed invention as an obvious modification of the inventions set forth in the above noted claims of U.S. Patent 7,750,023 as explained herein.  
Applicant traverses this ground of rejection by relying on the same arguments as those made in the ground of rejection under pre-AIA  35 U.S.C. 103(a).  The Examiner incorporates by reference the reasons for finding those arguments unpersuasive, as set forth above.  For the foregoing reasons, this ground of rejection is maintained.    

Claims 1, 4-5, 11-17, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-17 and 20-23 of U.S. Patent No. 9,254,262 in view of Bozung.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Patented claims are directed to a pharmaceutical composition for inhalation comprising a dry powder form of aclidinium in a metered dose equivalent to 200 μg aclidinium bromide (claims 1-9), which can be formulated with lactose (claim 5).  The composition can include “at least one additional active agent” chosen from formoterol fumarate and other agents such as PDE IV inhibitors, corticosteroids (claims 10-12, 15-17, 22-23).  Patented claims are also directed to treating asthma and chronic obstructive pulmonary disease (claims 14-17, 20-21). .  
Bozung et al. teach the combination of a long-lasting anticholinergic agent with a long acting β2 agonist (e.g. formoterol fumarate) can result in substantial reduction of side effects (e.g. tachycardia) induced by the β-sympathomimetics (i.e. β2 agonist).  See column 1, lines 33-39, 42-46.  Specific β2 agonists are disclosed, including formoterol and salts thereof, e.g. formoterol fumarate, which are taught as being especially preferred (column 1, lines 57 to column 2, line 17; column 2, lines 37-42, 53-64; column 7, lines 28-31; Table 1 through 6; column 10, line 16 to column 15, line 25; and claims 1-5).  Thus, Bozung identifies known, suitable β2 agonists and provides the motivation to administer the combination of an anticholinergic and a β2 agonist to a patient population with a heart condition or a condition aggravated by tachycardia, because this combination is taught as reducing the cardiac side effects of the β2 agonists (e.g. less likelihood of causing tachycardia).  
For these reasons, the ordinary skilled artisan would have recognized the instant invention as an obvious variation of the invention set forth in the claims of the cited patent.  

Claims 1, 4-5, 11-17, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20-21 of U.S. Patent No. 10,085,974 in view of Bozung.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Patented claims are directed to a pharmaceutical composition for inhalation comprising a dry powder form of aclidinium in a metered dose equivalent to 400 μg aclidinium bromide (claims 1-9), which can be formulated with lactose (claim 5).  The composition can include “at least one additional active agent” chosen from formoterol fumarate and other agents such as PDE IV inhibitors, corticosteroids (claims 10-14, 16-18).  Patented claims are also directed to treating asthma and chronic obstructive pulmonary disease (claims 15-18, 20-21).   
Bozung et al. teach the combination of a long-lasting anticholinergic agent with a long acting β2 agonist (e.g. formoterol fumarate) can result in substantial reduction of side effects (e.g. tachycardia) induced by the β-sympathomimetics (i.e. β2 agonist).  See column 1, lines 33-39, 42-46.  Specific β2 agonists are disclosed, including formoterol and salts thereof, e.g. formoterol fumarate, which are taught as being especially preferred (column 1, lines 57 to column 2, line 17; column 2, lines 37-42, 53-64; column 7, lines 28-31; Table 1 through 6; column 10, line 16 to column 15, line 25; and claims 1-5).  Thus, Bozung identifies known, suitable β2 agonists and provides the motivation to administer the combination of an anticholinergic and a β2 agonist to a patient population with a heart condition or a condition aggravated by tachycardia, because this combination is taught as reducing the cardiac side effects of the β2 agonists (e.g. less likelihood of causing tachycardia).  
For these reasons, the ordinary skilled artisan would have recognized the instant invention as an obvious variation of the invention set forth in the claims of the cited patent.  

Claims 1, 4-5, 11-12, 15-17, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,000,517 in view of Bozung.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Patented claims are directed to a pharmaceutical composition for inhalation comprising a dry powder form of aclidinium in a metered dose equivalent to 400 μg aclidinium bromide (claims 1-10), which can be formulated with lactose (claim 6).  The composition can include formoterol fumarate (claims 11-14, 18-21).  Patented claims are also directed to treating asthma and chronic obstructive pulmonary disease (claims 15-22).  Patented claims are also directed to a multidose dry powder inhaler device containing both aclidinium bromide and formoterol fumarate (claims 23-29).     
Bozung et al. teach the combination of a long-lasting anticholinergic agent with a long acting β2 agonist (e.g. formoterol fumarate) can result in substantial reduction of side effects (e.g. tachycardia) induced by the β-sympathomimetics (i.e. β2 agonist).  See column 1, lines 33-39, 42-46.  Specific β2 agonists are disclosed, including formoterol and salts thereof, e.g. formoterol fumarate, which are taught as being especially preferred (column 1, lines 57 to column 2, line 17; column 2, lines 37-42, 53-64; column 7, lines 28-31; Table 1 through 6; column 10, line 16 to column 15, line 25; and claims 1-5).  Thus, Bozung identifies known, suitable β2 agonists and provides the motivation to administer the combination of an anticholinergic and a β2 agonist to a patient population with a heart condition or a condition aggravated by tachycardia, because this combination is taught as reducing the cardiac side effects of the β2 agonists (e.g. less likelihood of causing tachycardia).  
For these reasons, the ordinary skilled artisan would have recognized the instant invention as an obvious variation of the invention set forth in the claims of the cited patent.  
For the foregoing reasons, all claims must be rejected at this time.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Non-Patent Literature cited by Applicant as No. 514 in the IDS of 4/9/2018 in the parent application, 15/688679.
        2  Non-Patent Literature cited by Applicant as No. 388 in the IDS of 4/9/2018 in the parent application, 15/688679.
        3  Non-Patent Literature cited by Applicant as No. 605 in the IDS of 4/9/2018 in the parent application, 15/688679.
        4 Schelfhout, V.J. et al., "Activity of LAS 34273, a new long acting anticholinergic antagonist," Poster from American Thoracic Society 99th International Conference, May 2003.
        5 Schelfhout, V.J. et al., "Activity of LAS 34273, a new long acting anticholinergic antagonist, in COPD Patients," Poster from American Thoracic Society 99th International Society, May 2003.